Willson, Judge.
For the purpose of establishing identity in developing the res gestee, or to prove guilt by circumstances connected" with the theft, or to show the intent with which the accused acted with respect to the property for which he is on trial, it is competent for the State to prove the theft of other property at the same time and place of the theft of the property in question. (Willson’s Texas Crim. Laws, sec. 1295.) But evidence of distinct thefts committed at other times and places than the theft in question is not relevant, and is inadmissible. Such evidence does not serve legitimately to throw any light upon the particular theft for which the defendant is on trial. (Gilbraith v. The State, 41 Texas, 567; Ivey v. The State, 43 Texas, 425; Kelley v. The State, 18 Texas Ct. App., 262; Alexander v. The State, 21 Texas Ct. App., 406.)
In this case, evidence tending to prove that other distinct thefts than the one for which defendant was on trial had been committed by him at different times and places, was admitted over his objections. This was material error, well calculated to injure the defendant, and because of such error the judgment is reversed and the cause is remanded.
Reversed and remanded.